EXAMINER’S AMENDMENT
This action is in response to the amendment filed 4/27/2021.  Claims 1-12 are pending.  Claims 1, 3-4 and 6 have been amended.  Claims 7-12 are withdrawn.  Claims 1-6 are allowed and Claims 7-12 are cancelled per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 4/21/2021:  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections and 35 USC § 101 rejections have been withdrawn.
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raphael Valencia (Reg. No. 43,216) on 9/21/2021.
The application has been amended as follows: 
Claims 7-12 are Cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 4, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a network monitoring device and method is which extraction from a network communication of a server process is made to generate a log of a combination of addresses of access sources, a pattern is identified from the recorded combination of addresses and compared with a pattern of a past combination of addresses to identify one or more devices performing an abnormal communication (i.e. detection of botnet infection via pattern matching of infected host address combination), in the specific manner and combination as recited in claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eslahi et al. "A Data Collection Approach for Mobile Botnet Analysis and Detection" is related to Mobile Botnet data collection and analysis.
Zeidanloo et al. "Botnet Detection Based on Traffic Monitoring", is related to detection of communication pattern similarities of databases to identify bot infected hosts.
Achan et al. (US 8,745,731 B2) is related to clustering of botnet behavior.
Chung et al. (US 2008/0307526 A1) is related to detection of botnet hosts.
Beauchesne (US 2015/0264068 A1) is related to using host access pattern detection to determine presence of a bot.
Wang et al. (US 2016/0156644 A1) is related to botnet detection via communication monitoring.
Ackerman et al. (US 2017/0310703 A1) is related to command and control communications pattern matching.
Ackerman et al. (US 2017/0310692 A1) is related to singular host command and control pattern matching.
Casaburi et al. (US 2016/0149930 A1) is related to detection of malicious network access attempts.
Tsirinksy-Feigin (US 2015/0071085 A1) is related to an abnormal event dictated by a combination of network addresses.
Wang et al. (US 8,561,188 B1) is related to signature matching of requests to identify botnets.
Devarajan et al. (US 8,370,407 B1) is related to a network address reputation service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492